PARKER, Circuit Judge:
This is an appeal from two rulings of the United States District Court for the Western District of New York (Judge John Elfvin): (1) the dismissal of a supplemental complaint because it was filed after a court-specified deadline, and (2) the granting of summary judgment because the statute of limitations barred the claims in the original complaint. We vacate the dismissal of the supplemental complaint as contrary to circuit precedent. Because we vacate the dismissal, we do not address the statute of limitations question since the district court decided that issue only as to the original complaint.
BACKGROUND
I.
Joseph Lucas is a prisoner in the New York state prison system. Acting pro se, he *534filed a civil action against various New York prison officials in April, 1993. His original complaint charged violations of 42 U.S.C. § 1983 and sought damages and injunctive relief. The complaint alleged a policy of providing inadequate health care, and was predicated on the mistreatment of an ankle injury which Lucas incurred on October 9, 1989, while he was an inmate at the South-port Correctional Facility.
On June 17, 1993, Lucas filed a “Motion for Leave to File Supplemental Complaint and Add Defendants.” Attached to this motion was a proposed Supplemental Complaint. The Supplemental Complaint added counts relating to medical treatment received from February 1992 to May 1993 for dizziness, head pains and facial numbness. This treatment was rendered at another prison, Midstate Correctional Facility. The state opposed Lucas’ June 17 motion, arguing that “there is no connection between events alleged in the original complaint and those of the proposed supplemental complaint.”
On October 21, 1993, before the district court had taken any action on Lucas’ June 17 motion to file a supplemental complaint, Lucas filed another motion. This motion was for “Leave to Amend Complaint and Add Defendant for Clarity.” Attached to this motion was a proposed Amended Complaint which added claims relating to a beating Lucas suffered on June 26, 1990, and the resulting denial of medical care while incarcerated at Southport Correctional Facility. The state opposed this motion as well, arguing, again, that the events alleged in the proposed amended complaint were unrelated to the events alleged in the original complaint.
On February 17, 1994, the district court ruled on the motions described above. The court denied the June 17 motion to file a supplemental complaint. The court agreed with the state that the allegations in the June 17 proposed supplemental complaint were not sufficiently related to the original complaint to warrant merging the two into a single suit. The court also denied the October 21 motion to amend, “but without prejudice to the plaintiffs filing and serving a ‘supplemental complaint’ setting forth the other Southport claims.”1 The court reasoned that the new claims alleged in the October 21 motion were sufficiently similar to those alleged in the original complaint to warrant merging the allegations into the same suit. Significantly for the purposes of this appeal, Judge Elfvin specified that Lucas was to file any such supplemental complaint “within 60 days of the filing of this Memorandum and Order.”
Lucas filed a supplemental complaint, but after the 60 day deadline.2 Other than missing the deadline, the supplemental complaint appears to conform to the district court’s February 17 order. All of the defendants answered the supplemental complaint without objecting to its tardiness. In July and August 1994 defendants moved to dismiss the complaint, arguing inter alia that the complaint failed on statute of limitations grounds. Defendants never moved for dismissal due to the late filing.
On November 23, 1994, the district court, on its own motion, dismissed the supplemental complaint because Lucas “failed to file this Complaint within the time period prescribed by the [February 17] order.” Having dismissed the supplemental complaint, the court then turned to the original complaint and dismissed the claims contained therein on statute of limitations grounds. It is this November 23 ruling that is now before us.
DISCUSSION
II.
A. Standard of Review
Rule 41(b) of the Federal Rules of Civil Procedure authorizes the district court *535to dismiss an action when a plaintiff fails to comply with “any order of the court.” We review such dismissals for an abuse of discretion in light of the whole record. Alvarez v. Simmons Market Research Bureau, Inc., 839 F.2d 930, 932 (2d Cir.1988). Generally, appellate review for an abuse of discretion suggests great deference. In this context, however, we have recognized that dismissal is a harsh remedy and is appropriate only in extreme situations. Id. We have also explained that district courts should be especially hesitant to dismiss for procedural deficiencies where, as here, the failure is by a pro se litigant. Minnette v. Time Warner, 997 F.2d 1023, 1027 (2d Cir.1993). Furthermore, this court has repeatedly detailed factors (discussed below) to be considered before dismissal for failure to comply with a court order. See Alvarez, 839 F.2d at 932 (citing cases). See also Jackson v. City of New York, 22 F.3d 71, 74-76 (2d Cir.1994). These parameters suggest that deference is due to the district court’s decision to dismiss a pro se litigant’s complaint only when the circumstances are sufficiently extreme. See Nita v. Connecticut Dept. of Envtl. Protection, 16 F.3d 482, 487 (2d Cir.1994) (reversing dismissal of complaint as an “abuse of discretion”).
B. Review
The correctness of a Rule 41(b) dismissal is determined in light of five factors. They are: (1) the duration of the plaintiffs failure to comply with the court order, (2) whether plaintiff was on notice that failure to comply would result in dismissal, (3) whether the defendants are likely to be prejudiced by further delay in the proceedings, (4) a balancing of the court’s interest in managing its docket with the plaintiffs interest in receiving a fair chance to be heard, and (5) whether the judge has adequately considered a sanction less drastic than dismissal. Jackson, 22 F.3d at 74-76; Alvarez, 839 F.2d at 932.
We note at the outset that there is nothing'in the record to suggest that Judge Elfvin considered any of the above factors. While we do not now require the court to discuss the factors on the record, a decision to dismiss stands a better chance on appeal if the appellate court has the benefit of the district court’s reasoning. Furthermore, notions of simple fairness suggest that a pro se litigant should receive an explanation before his or her suit is thrown out of court.
We now do the factor analysis which the district court should have done. While no single factor is generally dispositive, Nita, 16 F.3d at 485, it is readily apparent that the district court erred in dismissing the supplemental complaint.
First, Lucas’ non-compliance was no more than 39 days. While it is possible to imagine how such a delay could be significant, not in this ease. The defendants never even complained about the tardiness of the supplemental complaint; instead they answered it under the assumption that the litigation would proceed to adjudication on the merits.
Second, the district court never warned Lucas that failure to comply would result in dismissal. Indeed, had Lucas received such a warning, it is difficult to imagine how dismissal for unexplained non-compliance could be an abuse of discretion. Defendants argue in their brief,3 that the district court’s denial of the motion but without prejudice to refile a supplemental complaint constitutes adequate notice. This might be the case if plaintiff were represented by counsel. But Lucas prosecuted his case pro se. A warning to a pro se litigant must be more specific before it will constitute a warning for the purpose of this analysis.
Third, as already discussed, there is absolutely no evidence that Lucas’ delay in filing the supplemental complaint has prejudiced the defendants in any way.
Fourth, Lucas’ late filing did not further congest the district court’s docket. His initial complaint had been pending for nearly 22 months. There must be compelling evidence of an extreme effect on court congestion before a litigant’s right to be heard is subro-*536gated to the convenience of the court. No such evidence is present here.
Lastly, there is no indication that Judge Elfvin considered lesser sanctions as an alternative to the dismissal of the supplemental complaint.
CONCLUSION
In short, none of this court’s oft-repeated considerations suggest that dismissal was appropriate. Accordingly, we vacate the dismissal of Lucas’ supplemental complaint and remand the case for further proceedings in light of the discussion herein. We express no opinion regarding the merits of defendants’ motions to dismiss.

. We suspect Judge Elfvin did not simply accept the June 17 proposed amendments because those amendments, on their own, were not sufficiently clear.


. There is some dispute over how late this complaint was filed. The supplemental complaint was received by the district court 38 days after the deadline. The complaint was dated nine days after the deadline. In light of our disposition of this case, we need not decide the exact degree of tardiness.


. While Lucas was ably represented at oral argument by counsel appointed by this court, no lawyer appeared on behalf of defendants to defend Judge Elfvin’s decision to dismiss. Defense counsel have not provided this court with any explanation for the failure to appear.